LARRY D. VAUGHT, Chief Judge, dissenting. |7The issue in this case is whether the policy covered the Sells’s house when it burned to the ground. The trial court found the policy to be ambiguous and construed it against the insurer, holding that coverage was proper. I would affirm. The policy declaration, in defining coverage for the dwelling, states that “the dwelling must be used principally as a private residence.” Dwelling is defined as “the building ... principally occupied as a home.” State Farm admits that the dwelling was principally used as a private residence. The exclusion states that “we do not cover ... [a]ny building used to any extent for business purposes[.]” Sells admitted that he brought computers home and worked on them in what he called his “part time office” and that he applied for and received an IRS exemption for a home office. Farm Bureau admitted that it did not consider incidental use of a building to be included in the exclusion. The majority reverses holding that the trial court relied on the definition of “used to any extent for business purposes” and, because extrinsic evidence was presented on that issue, the language of McGrew v. Farm Bureau Mut. Ins. Co. of Arkansas, Inc., 371 Ark. 567, 268 S.W.3d 890 (2007), required submission of the question to the jury, and summary judgment was not appropriate. The trial court only found the term “to any extent” to be ambiguous and did not rely on any extrinsic evidence and made no findings of fact in so holding. It is obvious on its face that “used principally as a private residence” allows for some use other than as a private residence. Likewise, “used for any extent [for business purposes]” allows no use for business. Based on the admissions of both parties, the definition of “for business purposes” is irrelevant 18and the trial judge made no findings on that. However “for business purposes” is defined, the policy declaration and the exclusion cannot be reconciled, and the policy is patently ambiguous, and the reasoning in McGrew does not apply. I, therefore dissent, and would affirm the court’s finding in favor of Sells. Judge HENRY joins in this dissent.